Exhibit 10.5







 

AMENDMENT NO. 1 TO

SHAREHOLDERS’ AND REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 1 to the Shareholders’ and Registration Rights Agreement
(this “Amendment”) is made as of June 6, 2016 by and among WL Ross Holding Corp.
(“WLRH”), WL Ross Sponsor LLC (“WLRS”) and Nexeo Holdco, LLC (together with WLRH
and WLRS, the “Parties”). For purposes of this Amendment, capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Agreement (defined below).

 

RECITALS

 

WHEREAS, the Parties have entered into that certain Shareholders’ and
Registration Rights Agreement, dated as of March 21, 2016 (the “Agreement”); and

 

WHEREAS, the Parties wish to amend the Agreement by this Amendment as set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, the Parties hereby agree that the Agreement is amended by this
Amendment as follows:

 

1.                  The final paragraph of Section 3.2(b)(ii) of the Agreement
is hereby amended to read as follows:

“The initial term of the class I directors shall expire immediately following
the Company’s 2017 annual meeting of stockholders at which directors are
elected. The initial term of the class II directors shall expire immediately
following the Company’s 2018 annual meeting of stockholders at which directors
are elected. The initial term of the class III directors, if any, shall expire
immediately following the Company’s 2019 annual meeting at which directors are
elected.”

 

2.                  Sections 3.2(c) and 3.2(d) of the Agreement are hereby
amended and restated in their entirety to read as follows:

 

 

(c) TPG Representation. For so long as TPG holds at least the percentage of
Common Stock (on a fully diluted basis, but excluding Common Stock issuable upon
the exercise of any warrants to purchase Common Stock that were issued in
connection with the Company’s IPO (the “IPO Warrants”)) shown below, the Company
shall, and the Sponsors shall take all Necessary Action to, include in the slate
of nominees recommended by the Board of Directors for election as directors at
each applicable annual or special meeting of shareholders at which directors are
to be elected that number of individuals designated by TPG that, if elected,
will result in TPG having the number of directors serving on the Board of
Directors that is shown below.

 



 

 

 

Percent of Common Stock Owned

Number of TPG Directors

7.5% or greater 2 3% or greater, up to 7.5% 1

 


(d) WLRS Representation. For so long as WLRS holds at least the percentage of
Common Stock (on a fully diluted basis, but excluding Common Stock issuable upon
the exercise of the IPO Warrants) shown below, the Company shall, and the
Sponsors shall take all Necessary Action to, include in the slate of nominees
recommended by the Board of Directors for election as directors at each
applicable annual or special meeting of shareholders at which directors are to
be elected that number of individuals designated by WLRS that, if elected, will
result in WLRS having the number of directors serving on the Board of Directors
that is shown below. In the event that WLRS shall be entitled to designate only
one director, such director may be, but shall not be required to be, an
“independent director” under the NASDAQ listing standard.

 

Percent of Common Stock Owned

Number of WLRS Directors

7.5% or greater 2 3% or greater, up to 7.5% 1

 

3.                  TPG hereby consents to, and waives any further right to
consent to pursuant to the Agreement, any issuance of Common Stock or transfer
by WLRS of any Exchange Shares or Founder Shares, to any Person contemplated
pursuant to Schedule 5.10(c) of the Merger Agreement, as amended (the
“Investors”), including, for the avoidance of doubt, that the terms of the
Agreement shall not apply or attach to any such Exchange Shares or Founder
Shares transferred by WLRS to any Investor.

 

For the avoidance of doubt, the Sponsors hereby consent to the terms of that
certain: (i) Commitment Agreement, dated June 6, 2016, entered into by the
Company, WLRS and Park West Investors Master Fund, Limited; (ii) Commitment
Agreement, dated June 6, 2016, entered into by the Company, WLRS and Park West
Partners International, Limited; (iii) Commitment Agreement, dated June 6, 2016,
entered into by the Company, WLRS and First Pacific Advisors, LLC, on behalf of
one or more clients; (iv) Subscription Agreement, dated May 23, 2016, entered
into by the Company, WLRS, and First Pacific Advisors, LLC, on behalf of one or
more clients; (v) Registration Rights Agreement, dated May 23, 2016, entered
into by WLRS, the Company and First Pacific Advisors, LLC, on behalf of one or
more clients; (vi) Subscription Agreement, dated May 9, 2016, entered into by
the Company and Fidelity Select Portfolios: Chemicals Portfolio, Fidelity
Advisor Series I: Fidelity Advisor Value Fund, Fidelity Capital Trust: Fidelity
Value Fund, Fidelity Select Portfolios: Materials Portfolio, Fidelity Central
Investment Portfolios LLC: Fidelity Materials Central Fund, and Variable
Insurance Products Fund IV: Materials Portfolio; (vii) Subscription Agreement,
dated May 6, 2016, entered into by the Company and MFS Series Trust X on behalf
of MFS Global Alternative Strategy Fund, MFS Series Trust on behalf of MFS New
Discovery Fund and MFS Variable Insurance Trust on behalf of MFS New Discovery;
(viii) Agreement for Subscription of Shares in lieu of Certain Advisor Fees,
dated June 6, 2016, entered into by the Company and Credit Suisse Securities
(USA) LLC; (ix) Agreement for Subscription of Shares in lieu of Certain Advisor
Fees, dated June 6, 2016, entered into by the Company and Deutsche Bank
Securities, Inc.; (x) Agreement for Subscription of Shares in lieu of Certain
Advisor Fees, dated June 6, 2016, entered into by the Company and Merrill Lynch,
Pierce, Fenner & Smith, Incorporated; (xi) Agreement for Subscription of Shares
in lieu of Certain Advisor Fees, dated June 6, 2016, entered into by the Company
and Lazard Freres & Co. LLC; (xii) Agreement for Subscription of Shares in lieu
of Certain Advisor Fees, dated June 6, 2016, entered into by the Company and
Skadden, Arps, Slate, Meagher & Flom LLP; and (xiii) Agreement for Subscription
of Shares in lieu of Certain Advisor Fees, dated June 6, 2016, entered into by
the Company and Kirkland & Ellis LLP or its affiliates.

 



 

 

 

4.                  Except as expressly amended hereby, the Agreement shall
remain in full force and effect.

 

5.                  This Amendment and any related dispute shall be governed by
and contributed in accordance with the laws of the State of Delaware.

 

6.                  This Amendment and the Agreement constitutes the full and
entire understanding and agreement between the Parties with regard to the
subject hereof.

 

7.                  This Amendment may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 

8.                  A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto and delivered by such
party by facsimile or any similar electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen. Such execution
and delivery shall be considered valid, binding and effective for all purposes.
At the request of any party hereto, all parties hereto agree to execute and
deliver an original of this Amendment as well as any facsimile, telecopy or
other reproduction hereof.

 

 

[Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date first written above.

 

WL Ross Holding Corp.

 

 

By: /s/ Wilbur L. Ross, Jr._____________________

Name: Wilbur L. Ross, Jr.

Title: Chairman and Chief Executive Officer

 

 

WL Ross Sponsor llc

 

 

By: /s/ Wilbur L. Ross, Jr._____________________

Name: Wilbur L. Ross, Jr.

Title: Manager

 

 



Signature Page to Amendment 1 to

Stockholders’ and Registration Rights Agreement





 

 

 

NEXEO HOLDCO, LLC

 

 

By: /s/ David Bradley________________________

Name: David Bradley

Title: President and Chief Executive Officer



 

 



Signature Page to Amendment 1 to

Stockholders’ and Registration Rights Agreement







 

 

